Exhibit 10.1

 

AMAG  PHARMACEUTICALS, INC.

 

Amended and Restated Non-Employee Director Compensation Policy

 

(Effective January 1, 2015)

 

The Board of Directors (the “Board”) of AMAG Pharmaceuticals, Inc. (the
 “Company” or  “AMAG”) has approved this Amended  and Restated
Non-Employee Director Compensation Policy (the “Policy”) to establish
compensation to be paid to non-employee directors of the
Company or any Affiliate,  effective as of January 1, 2015, which
policy supersedes in its entirety the policy previously amended  and
restated effective January 1, 2012, to provide an inducement to obtain and
retain the services of qualified persons to serve  as members of the Company’s
 Board.  Each such Director will receive  as compensation for his or her
 services equity grants and cash compensation, all as further set forth herein.

 

1.Applicable Persons

 

This Policy shall apply to each member of the Board of the Company who is not an
 employee of the Company or an Affiliate  (each, an  “Outside Director”).
 Affiliate shall mean a corporation which is a direct or indirect parent
or subsidiary of the Company,  as  determined pursuant to  Section 424
of the Internal  Revenue Code of 1986, as amended.

 

2.Equity Grants

 

A.Equity Grant  Upon Initial Appointment  or Election as a Director

 

Each new Outside Director, on the date of his or her initial appointment or
election to the Board, will receive  an  equity grant comprised of two
components: (i) an inducement grant and (ii) an  annual grant.

 

As an inducement to joining the Board, each
new Outside Director will be granted a non-qualified stock option to purchase
6,000 shares  of the Company’s common stock pursuant to the Company’s
Third Amended  and Restated 2007 Equity  Incentive Plan, as it may be
 amended from time to time  (the “Stock Plan”), subject  to  automatic
 adjustment in the  event of any stock split or other recapitalization
affecting the Company’s common stock.  Such option shall vest in  equal
 monthly installments over a period of two  (2) years from the date of  his or
her  election to the Board, provided such Outside Director continues to
serve as a member of the Board.

 

Upon joining the Board, each  new  Outside Director who joins the Board
subsequent to the date of the Annual  Meeting of Stockholders  will also receive
an annual equity grant of non-qualified stock options and restricted stock units
 (“RSUs”) on the date of  his or her  appointment or  election as  described
 below under the heading “Annual Equity Grant;” provided, that  the amount of
options and RSUs granted to such new Outside Director will be pro-rated based on
the number of expected whole months of service before the next Annual Meeting of
Stockholders; provided further, that such options and RSUs will vest in  equal
 monthly installments beginning on the first day of the  first full month
following appointment or  election and  continuing on the

 

 





--------------------------------------------------------------------------------

 



first day of each month thereafter through the  first day of the month in which
the next Annual Meeting of Stockholders is to be held, so long as
 the newly-appointed Outside Director continues to serve  as a member of
the Board.

 

As an  example,  assume the Company’s Annual  Meeting of Stockholders
is expected to be held in May, and the annual equity grant
for each Outside Director (as  calculated based on the target value as
indicated below at  the time such new  Outside Director joins the Board) would
otherwise include  (i) a non-qualified option to purchase 4,000 shares of
the Company’s common stock, and (ii) an RSU  covering 2,000 shares of
the Company’s common stock.  If the new Outside Director were hired in September
 with  eight full months of service  expected before the next Annual Meeting of
 Stockholders, the new  Outside Director’s option would be pro-rated to 2,667
shares  (calculated as 8/12 x 4,000),  and the new  Outside Director’s RSUs
would be pro- rated to 1,334 shares (calculated  as 8/12 x 2,000).   If
the new Outside Director were hired in January with four full months of
service expected before the next Annual Meeting of  Stockholders, the new
 Outside Director’s option would be prorated to 1,334 shares  (calculated  as
4/12 x 4,000),  and the new  Outside Director’s RSUs would be pro-rated to 667
shares (calculated  as 4/12 x 2,000).

 

B.Annual Equity Grant

 

At the first meeting of the Board following the Annual Meeting of Stockholders,
each Outside Director will be provided  an  equity grant with a target
value of $175,000, with 50% of such value to be delivered in the  form of
a non-qualified stock option to purchase shares  of the Company’s common stock,
and 50% of such  value to be delivered in the form of RSUs covering shares of
the Company’s common stock, in each  case pursuant to the Stock Plan. 
The number of shares underlying the non-qualified stock option portion of the
equity grant shall be based on the Black-Scholes valuation of such options, and
the number of shares underlying the RSU portion of the equity grant
shall be based on the actual value of the shares on the date of grant, and in
each case shall be subject to automatic adjustment in the  event of
any stock split or other recapitalization affecting the Company’s common
stock.  The  foregoing equity grants are intended to provide  each Outside
Director with an equity grant comparable in value to annual  grants provided to
non-employee directors of  companies in AMAG’s then  current peer group as
 established by the Compensation Committee of the Board (the “Compensation
Committee”).

 

The  foregoing options and RSUs will vest in twelve  equal  monthly installments
beginning on the first day of the first full month following the Annual
Meeting of Stockholders and  continuing on the first day of each of the
 following eleven months thereafter, so long as  the Outside Director continues
to serve as a member of the Board; provided, that delivery of any vested shares
 of  common stock underlying the foregoing RSUs shall be deferred until the
earlier of (i) the first anniversary of the date of grant or (ii) the date
the Outside Director’s service to the Company terminates; provided, that such
termination constitutes a  “separation from service”  as such term is defined in
Treasury Regulation Section 1.409A-1(h).

 





2

--------------------------------------------------------------------------------

 



C.Exercise Price and Term of Options

 

Each option granted to an Outside Director shall have  an exercise price per
share equal  to the fair market value of the  common stock of the Company on the
date of grant of the option (as determined  by the Board in accordance with
the Stock Plan), have a term of ten years and shall be subject  to the terms and
 conditions of the Stock Plan.  Each such option grant shall be evidenced
 by the issuance of the Company’s form non-qualified stock option agreement for
Outside Director grants.

 

D.Early Termination of Options or RSUs Upon Termination of  Service

 

If an Outside Director ceases to be a member of the Board for any reason,
any then vested and unexercised options granted to such Outside Director may be
 exercised  by the Outside Director (or, in the case of the Outside Director’s
 death or disability,  by the Outside Director’s personal representative, or the
Outside Director’s survivors) within three years after the date the director
ceases to be a member of the Board and in no event later than the expiration
date of the option.

 

If an Outside Director’s service to the Company is terminated (provided, that
such termination constitutes a  “separation from service”  as such term is
defined in Treasury  Regulation Section 1.409A-1(h)), all then vested and
undelivered shares underlying  any RSUs held by such Outside Director
shall be delivered  to the Outside Director (or, in the case of the director’s
 death or disability,  by the director’s personal representative, or
the director’s survivors) as of the date he or she ceases to be a member
of the Board.

 

3.Retainer Fees

 

A.Annual Board Retainer

 

Each Outside Director, other than the Chair, will  receive an  aggregate annual
retainer  fee of $40,000, payable in four  equal quarterly installments until
July 1, 2016 at which time such annual retainer fee will increase to $45,000.
The Chair, provided that he or she is also an Outside Director, will receive an
 aggregate  annual  retainer fee of $90,000, payable in four  equal
quarterly installments.

 

B.Annual Standing Committee Retainer

 

Each member of each of the Company’s standing  committees, other than the Chair,
will  also be paid an additional aggregate  annual retainer  fee in four  equal
quarterly installments as follows:

 

Audit Committee:

    

$


12,500 

 

Compensation Committee:

 

$


10,000 

 

Nominating and Corporate Governance Committee:

 

$


7,500 

 

 





3

--------------------------------------------------------------------------------

 



The Chair of each of the standing committees will be paid an additional
aggregate annual retainer fee in four  equal quarterly installments as follows:

 

Audit Committee:

    

$


25,000 

 

Compensation Committee:

 

$


20,000 

 

Nominating and Corporate Governance Committee:

 

$


15,000 

 

 

4.Per Meeting Fees

 

In addition to the foregoing retainer fees, for any ad hoc committee (special
committees not mentioned above, that may be formed from time to time by the full
Board) each Outside Director may receive (i) a per meeting fee of $1,000 for
each meeting attended by such Outside Director (other than the Chair of such
Committee), and (ii) a per meeting fee of $2,000 for each ad hoc Committee of
the Board attended by the Chair.

 

The Board reserves the right to institute a per meeting fee for each Board or
Committee meeting which is meaningfully in excess of the regularly scheduled
meetings (“Special Meeting”), including a per meeting fee of $1,000 for each
Special Meeting of the Board and a per meeting fee of $500 for each Special
Meeting of the Audit, Compensation, and Nominating and Corporate Governance
Committees attended by such Outside Director. It is expected that Special
Meetings of the Board and the Committees will be called when necessary to
address material matters faced by the Corporation outside of the ordinary course
of business. 

 

The  foregoing per meeting fees will be paid by the Company quarterly in
arrears.

 

5.Reasonable and Documented Expenses

 

Upon presentation of documentation of such  expenses reasonably satisfactory to
the Company,  each Outside Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with
attending meetings  of the Board, Committees thereof or in connection with other
 Board related business.

 

6.Amendments

 

The Board shall review  this Policy from time to time to assess whether
 any amendments in the type and amount of  compensation provided herein should
be adjusted in order to fulfill the objectives of this  Policy.

 

7.Interpretation of Policy

 

Any interpretation of or decisions regarding the application of this
 Policy shall be made by the Compensation Committee of the Board.

 

[Remainder of this page is intentionally left blank]

4

--------------------------------------------------------------------------------